Citation Nr: 0831832	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-00 090A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a private facility from September 30, 2005 to 
November 23, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Lincoln, 
Nebraska.  

The Board notes that the veteran's request for a 
videoconference hearing in this matter was withdrawn in May 
2007.  

The appeal is REMANDED to the VAMC in Lincoln, Nebraska.  VA 
will notify the veteran if further action is required.



REMAND

The veteran contends that he is entitled to payment of 
unauthorized medical expenses incurred at a private facility 
from September 2005 to November 2005.  He argues that he 
required an extended period of physical therapy but was 
unable to travel to the nearest VA facility.  The veteran 
states that he is uninsured and in receipt of VA pension. 

In August 2004, the veteran submitted a VA Form 21-22, 
appointing the Veterans of Foreign Wars of the United States 
to represent him in matters before VA.  There is no 
indication that the veteran has withdrawn this power of 
attorney (POA).  

Claimants and their representatives are entitled to notice of 
all decisions made by VA and to separate copies of the 
statement of the case.  38 C.F.R. §§  3.103(b), (f); 19.29 
(2007).  In addition, an appellant will be accorded full 
right to representation at all stages of an appeal.  
38 C.F.R. § 20.600 (2007).  The veteran's representative has 
not received notice of the decision denying reimbursement of 
medical expenses, was not sent a copy of the statement of the 
case and was not afforded an opportunity to provide 
representation prior certification of the appeal to the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran's 
representative with copies of the 
following documents: the bill for 
physical therapy provided at Sunset 
Haven/Hillside Estates from September 
to November 2005; the March 2006 letter 
providing notice in accordance with the 
Veterans Claims Assistance Act of 2000; 
the March 2006 letter, in which the 
veteran's claim was denied; the 
veteran's May 2006 notice of 
disagreement, the October 2006 
statement of the case; the veteran's 
substantive appeal dated in January 
2007; and the March 2007 letter 
advising the veteran that his appeal 
had been certified to the Board.

2.  After affording the veteran's 
representative the opportunity to 
submit additional argument and evidence 
on the veteran's behalf, readjudicate 
the claim.  

3.  If the claim remains denied, issue 
a supplemental statement of the case, 
if otherwise in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




